                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 MEMPHIS A. PHILLIP RANDOLPH
 INSTITUTE, et al.

                Plaintiffs,
                                                  Civil No. 3:20-cv-0374
                                                  JUDGE RICHARDSON
 v.
                                                  MAGISTRATE JUDGE FRENSLEY
 TRE HARGETT, et al.

                Defendants.


[PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO MODIFY
               THE INITIAL CASE MANAGEMENT ORDER

         WHEREAS, on November 25, 2020, Plaintiffs made an unopposed motion to modify the

initial case management order by vacating the upcoming December 1, 2020 deadline to amend

pleadings;

         WHEREAS, on November 23, 2020, the Court set a February 8, 2021 scheduling

conference with the parties to evaluate case management deadlines;

         WHEREAS, having considered Plaintiffs’ Motion, Defendants’ non-opposition thereto,

and the record as a whole, for the reasons set forth therein, and for good cause shown,

         NOW, THEREFORE, IT IS HEREBY ORDERED that Plaintiffs’ Unopposed Motion to

Modify the Initial Case Management Order is GRANTED such that the deadline to amend the

pleadings shall be vacated, and a new deadline shall be set at the February 8, 2021 scheduling

conference.

It is SO ORDERED.

                                                     ___________________________________
                                                     JEFFREY S. FRENSLEY
                                                     UNITED STATES MAGISTRATE JUDGE



      Case 3:20-cv-00374 Document 126-1 Filed 11/25/20 Page 1 of 2 PageID #: 3093
Submitted by,

                                      /s/ William L. Harbison               .
Danielle Lang*                       William L. Harbison (No. 7012)
Ravi Doshi*                          Lisa K. Helton (No. 23684)
Molly Danahy*                        Christopher C. Sabis (No. 30032)
Jonathan Diaz*                       Christina R.B. López (No. 37282)
Campaign Legal Center                Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400       150 3rd Avenue South, Suite 1100
Washington, DC 20005                 Nashville, TN 37201
Tel.: (202) 736-2200                 Phone: (615) 742-4200
dlang@campaignlegalcenter.org        Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org       bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org      lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org        csabis@srvhlaw.com
                                     clopez@srvhlaw.com

                                     Ezra Rosenberg*
                                     Pooja Chaudhuri*
                                     Lawyers’ Committee for Civil Rights Under Law
                                     1500 K Street NW Suite 900
                                     Washington, DC 20005
                                     Tel.: (202) 662-8600
                                     erosenberg@lawyerscommittee.org
                                     pchaudhuri@lawyerscommittee.org

                                     *Admitted Pro Hac Vice




                                      2

  Case 3:20-cv-00374 Document 126-1 Filed 11/25/20 Page 2 of 2 PageID #: 3094
